Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE THIRD QUARTER OF 2015 Third Quarter Highlights: ● Adjusted net loss was $291 million or $1.03 per share compared to net income of $377 million or $1.24 per share in the prior-year quarter; lower realized selling prices reduced third quarter 2015 adjusted net income by approximately $745 million, after-tax ● Net loss was $279million compared to net income of $1,008 million in the third quarter of 2014 ● Oil and gas production increased to 380,000barrels of oil equivalent per day (boepd) compared to 318,000boepd in the third quarter of 2014 ● Oil and gas production in the Bakken was 113,000 boepd, up from 86,000 boepd in the year-ago quarter ● Completed sale of 50% interest in Bakken Midstream, resulting in $3 billion of cash proceeds ● E&P capital and exploratory expenditures totaled $849 million in the third quarter, down from $1,371 million in the prior-year quarter Preliminary 2016 Guidance: ● E&P capital and exploratory expenditures are expected to be $2.9 billion to $3.1 billion, down approximately 27 percent from 2015 forecasted E&P capital and exploratory expenditures of $4.1 billion ● Oil and gas production is forecast to be in the range of 330,000 to 350,000boepd compared to projected production of 370,000 to 375,000boepd in 2015, and 360,000 boepd in the fourth quarter of 2015 NEW YORK, October 28, 2015, — Hess Corporation (NYSE: HES) today reported an adjusted net loss, which excludes items affecting comparability, of $291million or $1.03per common share, for the 1 third quarter of 2015 compared with adjusted net income of $377million or $1.24per share in the third quarter of 2014.Lower realized selling prices reduced adjusted net income by approximately $745 million after-tax compared with the prior-year quarter.Third quarter 2015 results benefitted from higher production and lower cash operating costs but were partially offset by higher depreciation, depletion, and amortization expense.On an unadjusted basis, the Corporation reported a net loss of $279million for the third quarter of 2015 and net income of $1,008 million in the prior-year quarter, which included after-tax gains from asset sales totaling $635 million. “During the third quarter we delivered strong operating performance while maintaining a robust financial and liquidity position, with further significant spending reductions underway,” Chief Executive Officer John Hess said. “We are well positioned in the current low price environment and are taking a disciplined approach to preserve our financial strength, competitively advantaged capabilities and long term growth options.” 2 After-tax income (loss) by major operating activity was as follows: Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ $ ) $ Bakken Midstream 16 8 75 2 Corporate, Interest and Other ) Net income (loss) from continuing operations ) ) Discontinued operations ) ) Net income (loss) attributable to Hess Corporation $ ) $ $ ) $ Net income (loss) per share (diluted) $ ) $ $ ) $ Adjusted Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ $ ) $ Bakken Midstream 16 8 75 2 Corporate, Interest and Other ) Adjusted net income (loss) from continuing operations ) ) Discontinued operations — 45 — 84 Adjusted net income (loss) attributable to Hess Corporation $ ) $ $ ) $ Adjusted net income (loss) per share (diluted) $ ) $ $ ) $ Weighted average number of shares (diluted) Exploration and Production:
